Title: II. Jefferson’s Notes on Coxe’s Commercial System for the United States, [ca. 1787]
From: Jefferson, Thomas
To: 



[ca. 1787]


pa. 8. Exports but ¼ or ⅕ of home consumption, i.e. ⅕ or ⅙ of the whole produce.

9/10 of people in Amer. employed in Agriculture.

10. ⅞ of people in New Engld. employed in agriculture, the remaining ⅛ in manufactures, fisheries, navigation and trade.
13. Coasting vessels entered at Phila. in 1785 were 567 sail. All the others, i.e. sea vessels were 501.
15. 5000 barr. mackarel, salmon, pickled cod sold in Philada. annually.
21. An argument in favor of manufactures to a certain degree is that we may turn to profit the natural powers of the country, viz. water, fuel, sun, air
24. European manufactures come to Amer. under a charge of 25.p.cent. for commission, package, custom house papers, porterage, freight, insurance, damage, interest of money, waste, loss on exchange, and the impost proposed of 5. pr. cent. This operates as bounty on our manufactures.
30. Cotton (before the revolution) cost but 9 d. sterl. a lb. in the W. Indies. The perfection of European factories and consequent increase of demand has raised it 50. p.cent. This year’s price in Phila has been 2/ sterl.
40. He thinks we shall soon make the following articles so cheap as to throw foreign ones out of competition, viz. beer, spirits, potash, gunpowder, cordage, loaf sugar, paper, snuff, tobo, starch, anchors, nail rods, and many other articles of iron, bricks, tiles, potters ware, millstones, cabinet work, corn fans, Windsor chairs, carriages, sadlery, shoes, boots, coarse linens, hats, a few coarse woollens, linseed oil, Wares of gold, silver, tin and copper, some braziery, wool cards, worms and stills.

Federal farmer

pa. 158. Waste of labour and property during war 300,000,000 dollars
157. In 10. years has been actually paid by the states 24. million dollars bounty money to souldiers and contributions to federal treasury.

162. The State governments cost about 4. times as much as the federal. The State debts nearly equal to federal debt. Imposts since the peace nearly equal to all other taxes.

